El Juez Asociado Señor Wolf
emitió la opinión del tribunal.
En un pleito instruido por Francisco Fano, Tesorero Inte-rino de Puerto Rico, contra el Banco Territorial y Agrícola, el Banco de Puerto Rico fue nombrado administrador o sín-dico del referido Banco Territorial y Agrícola. Los términos ban sido usados indistintamente por la corte inferior. Los autos que están ante nos no revelan la naturaleza del proce-dimiento iniciado por el Tesorero Interino ni por qué el banco *261fué puesto bajo sindicatura. Otros hechos que pueden tener alguna relación con el caso tampoco aparecen, como por ejem-plo, la fecha de la designación del síndico y las fechas en que se cobraron las varias letras de cambio o cheques cobrados por el Banco Territorial y Agrícola, como agente del Boyal Bank of Canada.
El Boyal Bank of Canada entregó para su cobro al Banco. Territorial y Agrícola varias letras de cambio o cheques. Esto es cierto, mas lo que sucedió literalmente fué que el Boyal Bank of Canada entregó letras de cambio o cheques para ser cobrados por la sucursal del Banco Territorial y Agrícola de Manatí y otros giros a la sucursal del mismo banco en Guayama. Be igual modo, el Boyal Bank of Canada en-tregó uno o más cheques directamente al Banco Territorial y Agrícola en San Juan, mas cuándo y cómo estas cobranzas fueron entregadas al Banco Territorial y Agrícola en San Juan, no aparece de los autos. La probabilidad es que estos cheques fueran cobrados por otras sucursales de la Isla.
La sucursal del banco en Manatí y la sucursal de Guayama cobraron estos giros específicos y en cambio cada una de ellas libró sus propios cheques contra la oficina matriz, o sea contra el Banco Territorial y Agrícola de San Juan. Guando se presentaron estos cheques para su pago al Banco Territorial y Agrícola de San Juan, se negó su pago basándose en que los fondos cobrados habían sido mezclados con los fondos generales del Banco Territorial y Agrícola y que no era posi-ble distinguirlos de los otros fondos en poder del Banco de Puerto Bico, síndico.
Posteriormente el Boyal Bank of Ganada radicó una peti-ción solicitando permiso para intervenir en el pleito arriba descrito. Se autorizó la intervención. La demanda de inter-vención fué radicada y entonces el síndico presentó una lla-mada oposición.
El caso fué sometido a la Corte de Distrito de San Juan a base de estas dos.alegaciones, según puede llamárseles. La corte de distrito dictó sentencia a favor del interventor y *262ordenó al Banco de Puerto Bico, en su carácter de adminis-trador judicial, que procediera a pagar a dicho interventor la suma de $1,603.89 de los fondos que dicho síndico tenía en su poder como pertenecientes al banco que estaba bajo admi-nistración. No se fijó fecha alguna para el pago. El síndico ha apelado.
En su opinión la corte de distrito hace constar las varias sumas entregadas y cobradas, especificando el documento mer-cantil remitido, ascendentes a:
A la sucursal de Manatí, cheques y giros cobrados por ésta y pagados por su Gerente mediante cheque contra el Banco central en San Juan-$1, 340. 46
A la sucursal de Guayama, cheques y giros cobrados por ésta y pagados por su Gerente mediante cheque contra el Banco central en San Juan- 240. 76
Al Banco central de San Juan, dos cheques cobrados por éste y pagados mediante cheque del Gerente por la suma de_ 22. 67
Total_$1, 603. 89
La teoría de la corte fue que los importes de los documen-tos mercantiles así cobrados participaban de la naturaleza de un fideicomiso (trust ftmcl) o de un depósito especial.
Los señalamientos de error son como sigue:
“1. La acorte inferior erró al declarar que las sumas reclamadas por la interventora Royal Bank of Canada gozan de preferencia por-que proceden de un trust fund con el carácter de depósito especial.
“2. La corte erró al apreciar indebidamente que al decretarse la sindicatura del Banco Territorial y Agrícola el síndico recibió dinero efectivo en exceso de la suma de $1063.98, que es el montante reclamado, como base para declarar el cobro preferente de dicha suma contra la sindicatura y ordenar el pago inmediato de la misma de los fondos pertenecientes al banco en administración.
“3. La corte cometió error al ordenar el pago inmediato de la reclamación preferente en su totalidad, sin establecer el prorrateo de pago con las otras reclamaciones preferentes y preexistentes de la sindicatura. ’ ’
*263 En la mayoría de las decisiones más antiguas sobre la relación existente entre nn banco trasmitente y nn banco cobrador,' las cortes tuvieron la inerte tendencia, para así decirlo, de qne existe la relación de mandante y mandatario basta qne se efectúa el cobro y qne lnego el banco cobrador se convierte en dendor del banco trasmitente. Del becbo de la agencia o de sn continnación las cortes se acostumbraron a resolver que se creaba nn fondo de fideicomiso en favor del banco trasmitente.
Más recientemente las decisiones de las cortes basta cierto punto ban cambiado y están más dispuestas a decir, bajo las circunstancias, qne surge una relación de fideicomiso en favor del banco trasmitente. Re Jayne v. Mason, 140 Misc. 822, 251 N.Y. Supp. 768; Central Trust Co. v. Bank of Mullens, 108 W. Va. 12, 150 S.E. 137 (tomado de la nota que aparece en 77 A.L.R. 474); Miami v. First Nat. Bank, 58 F. (2d) 561, 289 U.S. 707; Aplicable—People v. Bank of Dansville, 39 Hun. (N.Y.) 187, seguido en Baldwin’s Bank v. Smith, 215 N.Y. 76, 109 N.E. 138 (tomado de la nota qne aparece en 90 A.L.R. 15); Tesorero v. Banco Comercial y Manrique, 46 D.P.R. 308, y otros analizados en el alegato del apelado.
Parte de la relación qne antecede ba sido reseñada en la opinión emitida por este tribunal en el caso de Tesorero de Puerto Rico v. Banco y Manrique, supra. Ésa fué una deci-sión de una corte dividida, mas la diferencia principal allí existente fué si el depósito disentido en diebo caso era uno general o especial. No bubo duda de qne nn depósito especial creaba nn fondo de fideicomiso.
A través de todas las decisiones el elemento más impor-tante es la intención de las partes qne establecen la relación. Por ejemplo, no bay duda de qne si el banco trasmitente tiene nn depósito o una cuenta con el banco cobrador y no existen instrucciones de qne se remitan los fondos inmediatamente al banco trasmitente, surge la relación de acreedor y dendor. Por otra parte, es claro qne cuando el banco trasmitente pide qne los fondos le sean inmediatamente remitidos, surge una *264relación de fideicomiso. La corte inferior halló o resolvió, según sea el caso, qne como no se desprendían instrucciones de. clase alguna, el dinero cobrado por el Banco Territorial y Agrícola era un fondo especial y por tanto que existía una relación de fideicomiso, y puede bailarse apoyo para esta posi-ción en las decisiones que anteceden.
En los alegatos se ha discutido algo acerca de los fondos, el haberse mezclado los mismos en los fondos generales del banco central en San Juan, y la suficiencia de los mismos. Los autos guardan silencio respecto a cuándo los fondos cobra-dos por las sucursales llegaron a San Juan. No sabemos si el dinero cobrado jamás salió de las sucursales de Manatí o Gruayama. Be los autos no se desprende siquiera la fecha en que el síndico tomó posesión de los fondos. Aunque nos inclinamos a convenir con la corte inferior, sin razón especial ulterior, creemos que incumbía al apelante demostrar que el dinero cobrado por las sucursales de Manatí y Gruayama perdió su naturaleza específica o se mezcló con otros fondos.
Se desprende que en el caso de Mcmriqtte y otros, la mayo-ría de las veces, como evolución necesaria en la relación de deudor y acreedor que existe entre el banco y su cliente, prác-ticamente existe siempre un depósito. Desde luego, este lla-mado depósito no es el depósito clásico, toda vez que no es menester devolver la misma cosa depositada. Basta siempre devolver su equivalente. Sin embargo, existe un elemento del depósito.
El artículo 1658 del Código Civil (edición 1930) provee:
“Se constituye el depósito desde que uno recibe la cosa ajena con la obligación de guardarla y de restituirla.”
En el presente caso podría decirse que no surgió ni se demostró depósito alguno. No surgió depósito alguno en el sentido clásico de la palabra porque no existía en absoluto el deber de guardar en sus arcas el dinero recibido por el banco que lo cobró. Éste estaba obligado a entregar el pro-ducto de la suma cobrada al banco trasmitente y, a menos que *265se demostrara mía costumbre contraria, no podía surgir, bajo estos becbos, la relación de deudor y acreedor. Sea ello como fuere, dado el nexo jurídico existente entre las partes, resol-vemos que incumbía al síndico en este caso demostrar que la única reclamación que tenía el apelado era en su calidad de acreedor.

La resolución a/pelada debe ser confirmada.